            Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 Page 1 of 7 PageID: 1
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money



                                        UNITED STATES DISTRICT COURT
                                                                            for the

                                                       U"S . ~ t r i c t of C,eU'C:kAf.n ~lf)~\_J
                                                        Ll\JIU \C4 Division

                                                                                        Case No.
                                                                                )                      (to be filled in by the Clerk's Office)
                                                                                )
                              Plaintiff(s)                                      )
(Write the full name of each plaintiff who is filing this complaint.            )
If the names of all the plaintiffs cannot fit in the space above,                       Jury Trial: (check one) 0Yes JX!No
                                                                                )
please write "see attached" in the space and attach an additional
page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
     ~(l~                                                                       )
                                                                                )

          1~ l::&1Cbif ~ u'°".ei
                             Defendant(s)
                                                                                )
                                                                                )
(Write the full name ofeach defendant who is being sued. If the
                                                                                )
names of all the defendants cannot fit in the space above, please               )
write "see attached" in the space and attach an additional page                 )
with the full list ofnames.)



                            COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE
                              DEFENDANT OWES PLAINTIFF A SUM OF MONEY
                                                  (28 U.S.C. § 1332; Diversity of Citizenship)


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.                                                        ·
                                Name
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                                 Page 1 of 6
            Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 Page 2 of 7 PageID: 2
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money


                     Defendant No. 1
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)




                                                                                                                 Page2 of 6
            Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 Page 3 of 7 PageID: 3
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money


Il.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

          A.         The Plaintiff(s)

                     1.         If the plaintiff is an individual
                                The plaintiff, (name)      tr1akl \tJ LAffid!) u.J                                  , is a citizen of the

                                State of (name)         \JM J e~
                     2.         If the plaintiff is a corporation
                                The plaintiff, (name)                                                                    , is incorporated
                                under the laws of the State of (name)
                                and has its principal place of business in the State of (name)



                     (If more than one plaintiff is named in the complaint, attach an additional page providing the
                     same information for each additional plaintiff.)

          B.         The Defendant(s)

                     1.         If the defendant is an individual
                                The defendant, (name)                                                                    , is a citizen of
                                                                -------------------
                                the State of (name)                                                                   0 r is a citizen of
                                 (foreign nation)



                     2.         If the defendant is a corporation
                                The defendant, (name)               tQ1L~31a.k J l VG                               , is incorporated under
                                the laws of the State of ( n a m e ) ~ W o f~                                                  ' and has its

                                p~ci~al place of business in the State of (name~efiinRcrd I                      lJ,c)v.f;jf/Y<Jy
                                Or 1s mcorporated under the laws of (foreign nation)                   f"\ \ (J.J
                                                                                                      -~+--------------
                                and has its principal place of business in (name)                  iti1AC!1.J >J'0'.00- I ( J,vreX¾h.
                                                                                          \J{)JJ ~ Rc\n
                     (If more than one defendant is named in the complaint, attach an ;;dditTonal page providing the
                     same information for each additional defendant.)

           C.        The Amount in Controversy

                     The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                     stake-is more than $75,000, not counting interest and costs of court, because (explain):

                            '--\ C)l OCT:) .. OD -              pa10 fer t~ ~
                                                                th 1:)       wru ornOvtf14
                           -\errn n6\ \nU_\.Oli~ At'oA \/l(j(MLO') CAr-o' ¥\Db hOtAbf                                                Page3of6'

                          O\i ce4vf\-~ \} ~ CReoJITTt1frih. ~LQo,rodol\AJ'\ atr\UJ)>
            Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 Page 4 of 7 PageID: 4
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money




m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.


          The defendant, r-,)   ~(Ul LOO!l:             tbitcw      JC½               ,owes the plaintiff (,,,.,,w, th,
          amount)$       4() 1@.@, because (use one w~re ofthe following, as appropriate):
                                 I


          A.         On a Promissory Note
                     On (date)                               , the defendant signed and delivered a note promising to pay the plaintiff
                                     -------
                     on (date)                               the sum of (specify the amount) $                              with interest at the rate
                     of (specify the amount)                              percent. The defendant has not paid the amount due and owes
                     (state the amount ofunpaid principal and interest) $                                   . A copy of the note is attached as an
                     exhibit or is summarized below. (Attach the note or summarize what the document says.)




          B.         On an Account Between the Parties
                     The defendant owes the ~laintiff (specify the amount) $ \..) ~                    ()tx) c:J:) This debt arises from an
                     account between the parties, based on (state the basis, such as an agreement between a credit-card company and a
                               L-e ast Cf\ ~Of-I~ w \\n {\C) t (0 \/l 01Gttttf1
                     credit-card holder)                                                                                     I

                       Of Atn h~hts CfLciJtn~'\L Qt(Jrc\ ~ ~ J , ·-e~6ll!G                                                                              1



                      \JrU\.JoJ            \Cdvi~, ~ ~0~~ L~ p1us ClCI~ Ch~tibJ
                     The plaintiff sent the defendant a statement of the account listing the transactions over a certain period




                                                                                                                                            Page4of 6

                                                                                                                                      ~oo\Ltnof\ilJ,
            Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 Page 5 of 7 PageID: 5
Pro Se 6 (Rev. 12/16) Complaint fora Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money



          C.            For Goods Sold and Delivered
                        The defendant owes the plaintiff (specify the amount) $                                                       , for goods sold and delivered
                        by the plaintiff to the defendant from (date)                                                to (date)

          D.            For Money Loaned
                        The defendant owes the plaintiff (specify the amount) $                                                       , for money the plaintiff loaned
                        the defendant on (date)

          E.            For Money Paid by Mistake
                        The defendant owes the plaintiff (specify the amount) $                                                       for money paid by mistake to
                        the defendant on (date)                                           , when the defendant received the payment from (specify who
                     paid and describe the circumstances of the payment)




          F.            For Money Had and Received
                        The defendant was paid money (specify the amount) $                         ~ j        I' C), a()              on (date)     ZI lJ (~() \!                by
                        (identify who paid and describe the circumstances ofthe payment)


                         bon1 cJ;\~ ~f\\ d'rQM: ., y (); Cf\j5 ~ co t'1                                               ~            w~ h                     '"'~      J


                    -=...,=---=eJ"""-1.,_e...__,_,_--'--'------=-....!....>.L.:.l,~'-'-r_l1-'-~----=-ITT,__----V----C-~-F---L--"'a::....,_\'----'--'----'---'l--_,_~~·~''-'-+---la.,'!..l..1-'V~lt
                        It is unjust for the defendant not to pay the plaintiff the money rec ived because (explain the reason, such as




                           , ~0rf80     l\~()J \ 0k,~
IV.
          Relief           ®     ~\bKv~ f\f~ fer O\Wth                                              11'[Q)\tbogi f()\nl, ard ~ -
          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

          -6) ~6iy ~c:::tm - PlRhW V(Cll twnijl ct \ Q,Gi!J
                    0




               @ ~\)1\ T\\LL1l hOrdr(J?f ~rt1r1q             .
               @ ~~(J('O.blc \\ CCOfY'\~\,cf\ ~ Lu\\h ~ ~ f (i_
                1 O\YI ~ee.,~\~ bcUUL ~. ~ pCllO flf {L\JO \}Cl 5"7
                L,t'\)U'J- \_CJ:u~J ~\Q\L ~o,-c~ ~(; ~ (Ui\\1NGJ
                   Ctr..nl...\co) l (jJ ~ tf ~6.,~~ (W C,0(\cl-                                           oro
                    ~ ~h, ~
                                                                    Page5 of 6
            Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 Page 6 of 7 PageID: 6
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, <;>r reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:           Ll \'j l \ ~ 0 Qt)
                     Signature of Plaintiff                 ~
                     Printed Name of Plaintiff                                  £:
          B.         For Attorneys

                     Date of signing:              ?16 ~

                     Signature of Attorney                  --------1~,..._\--'(l...,.__,_.________________
                     Printed Name of Attorney
                     BarNumber
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page6of 6
                                                                                                                                  •
                                                                                                                                  ,-
             Case 1:20-cv-05602-RBK-AMD Document 1 Filed 05/06/20 \ Page 7 of 7 PageID: 7          '




                                 '            ,

                           CONSENT TO ENTER JUDGMENT FORPOSSESSION (TENANT VACATES)



                                &r;-1 Coosf-                          SUPERIOR COURT OF NEW JERSEY
                                                                      LAW DIVl.$JQN_:: ~CIAL CIVIL PART
                                 ~ &/-aJeS                            _ _ _U_M-=--~~~-"-'--COUNTY
                                                                      LANDLORD-TENANLOIVISION Cl_
                                                                      DOCKET#· LT -     .           J  ;:ii! 1q- \
             Defendant         f)<7(1~ /Jrrr}1:;NJ/J                  CONSENT TO ENTER JUDGMENT (TENANT
                                                                      REQUIRED TO VACATE)



    THE TENANT AND LANDLORD HEREBY AGREE THAT:

    1.           The Tenant AGREES TO THE IMMEDIAiE ENTRY OF A JUDGMENT FOR POSSESSION
                 AND THAT THE WARRANT OF REMOVAL MAY ISSUE AND BE SERVED UPON THE
                 TENANT AT THE LANDLORD'S REQUEST, AS_PERMITTED BY LAW. THE LANDLORD

                 ~~:i~E~         ~1!~~~~~~To~~i,~,N~~I:sEs E~~~u;~z1~~--~!11~~10T~
                 COMPLY WIT              PARAGRAPH 2(8).                        p·    .                ;            If   .i          -                 ·
                                                                                 ~ WI ~                                  P</1'

                 J.~-~~ '
         I     /C,,/       .                      .. .                                                                                        ~-A                           ';i   JNfA    .J
    2. : ··      c~~,Z~-foll0wmg:                                 .             ~ ; - 4 - c K ' ~ o Y \ O"-'l\Ju.V' ·~--, •

~
                 B. _ _ The Tenant shall pay$ _ _ _ _ , as follows:.

                  \drd \ctd refffi:rr.e
    3.



                       '             .                   ~·~                                                             .                                 • ...+

                  B. -EV-EN--1-F-+HE-eNAN-T-DGES ·MA-K.Ji Abb PAV-MENTS-REQt:HR-E-D-IN PARAGRAPH_,,
                -    2-(B}; TENANT STILL AGREES TO MOVE NO LATER THAN ~ J~· IF THE.
                     TENANT DOES NOT MOVE BY THAT DATE, LANDLORD CAN HAVE THE TENANT
                      EViCTED, AS PERMITTED BY LAW. THE 30 DAY PERIOD TO EXECUTE UPON A
                     WARRANT OF REMOVAL IS AGREED BETWEEN THE LANDLORD AND TENANT TO
                      BE EXTENDED TO INCORPORATE THE MOVE OUT DATE . . \ .                   Cl .
    DATE:                  lo\\3\\<3               .                   . tnC)cJ010~ ~/\ \ITT         .
                                                                       _ i froc9 ~u\rw ttr {\\JI ~~, _                                                                                         _j
                       ~-=-~~~                                                  ltf?\· -~r-i\\f ard -?JCfi bultgT~.\U,
                                                                                      llliJ' \l\ O-
                                         7.              _                  _

              ~                          ....__:___Landlord's Attorney
                                                                                      , . ~t' '., ,~-~~-
                                                                                          .   /.
                                                                                                           f
                                                                                                               ,'    I
                                                                                                                              I      ;   .

                                                                                                                                  I . ' ';.
                                                                                                                                             Tenant's Attorm~ail~IJU,
                                                                                                                                             Ii\
                                                                                                                                               l
                                                                                                                                                   .
                                                                                                                                                           .
                                                                                                                                                                    "
                                                                                                                                                                        )         '
                                                                                                                                                                                      r
                                                               Landlord                                                                                                       Tenant

    NOTE: THE CERTIFICATION BY LANDLORD AND THE CERTIFICATION OF LANDLORD'S ATTORNEY (IF THE ..
    LANDLORD HAS AN ATTORNEY) ARE ATTACHED HERETO.          .                               .'
    Revised 09/04/20 I 2, CN I 0515-English (Appendix XI-W)
